Citation Nr: 0101419	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for flexion contracture, severe, of the left palm, 
postoperative. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1973.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO). 

Service connection for flexion contracture, severe, of the 
left palm, postoperative (minor), was established in a 
September 1985 rating decision.  A 30 percent evaluation was 
assigned effective May 29, 1985.  

In October 2000, the veteran presented testimony at a 
personal hearing conducted before the undersigned Member of 
the Board.

Other potential issues

In an April 1999 statement, the veteran appears to have filed 
a claim to reopen the claims for service connection for 
Dupuytren contracture of the right hand and early 
osteoarthritis.  Also, at the hearing before the Board in 
October 2000, the veteran's representative raised the issue 
of entitlement to an extraschedular evaluation for the 
service-connected left hand disability.  [Hearing transcript, 
page 11].  These issues are referred to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected flexion contracture, 
severe, of the left palm, postoperative (minor) is 
principally manifested by the middle, ring and little fingers 
in acute flexion at the metacarpophalangeal joints; 
limitation of extension and flexion of the middle, ring, and 
little fingers; pain; diminished grip; and severe functional 
loss of the left hand.  

2.  The veteran is able to grasp objects with the left thumb 
and index finger and has some effective function remaining in 
the left hand; he would not be equally well served by an 
amputation stump with the use of a prosthetic appliance. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for flexion contracture, severe, of the left palm, 
postoperative (minor), have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. 4.71a, Diagnostic Codes 5141, 5218 
(2000).

2.  The criteria for entitlement to special monthly 
compensation based on loss of use of the left hand are not 
met.  38 U.S.C.A. § 1114(k) (West 1991); 38 C.F.R. §§ 3.350, 
4.63 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of 30 percent for his service-connected flexion 
contracture, severe, of the left palm, post operative 
(minor).  He also seeks special monthly compensation based on 
this service-connected disability.   In essence, the veteran 
asserts that he has no remaining function in his left hand 
due to the service-connected disability.  

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue on 
appeal.


Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The schedular criteria

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2000) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation. (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis. (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits.  38 C.F.R. § 4.71a.  

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.  The 
ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  Combinations of finger amputations at 
various levels, or of finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability, i.e., amputation, 
unfavorable ankylosis, or favorable ankylosis, most 
representative of the levels or combinations.  With an even 
number of fingers involved, and adjacent grades of 
disability, select the higher of the two grades.  38 C.F.R. § 
4.71a, Notes (a) to (c).  

Under Diagnostic Code 5218 [unfavorable ankylosis of three 
digits of one hand], a 30 percent evaluation is warranted for 
unfavorable ankylosis of the middle, ring, and little fingers 
of the major hand and a 20 percent evaluation is assigned for 
unfavorable ankylosis of the middle, ring, and little fingers 
of the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5218.  

Under Diagnostic Code 5141 [multiple finger amputations], a 
30 percent evaluation is assigned for amputation of the 
middle, ring, and little fingers of the minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5141 (2000).  

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well-served by an amputation stump with a suitable 
prosthetic appliance.  38 C.F.R. § 4.71a.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

Special Monthly Compensation

Special monthly compensation (SMC) is awarded to a veteran 
based on a wartime disability. The rate of SMC awarded 
depends upon the severity of the disability. The rating 
levels of SMC are established in 38 U.S.C. § 1114 and 38 
C.F.R. § 3.350 (2000).

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 1991 and Supp. 2000 ); 38 C.F.R. § 3.350(b) 
(2000). 

Loss of use of the hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with the use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., in the case of the hand, can be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350, 4.63 (2000). 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court of 
Appeals for Veterans' Claims (Court) stated that the relevant 
inquiry concerning an special monthly compensation award is 
not whether amputation is warranted but whether the appellant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its and articulate how 
pain on use was factored into its decision.  Id. 

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107);

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service medical records reveal that a Dupuytren contracture 
of the veteran's left hand was identified in 1968.  
Subsequently, three surgical procedures were performed on the 
veteran's left hand.

A June 1985 VA examination report indicates that examination 
of the veteran's left palm revealed severe flexion 
contractures in the palm of the left hand so that the fingers 
were chronically flexed at the metacarpophalangeal joints.  
There was loss of full extension of the left middle, ring, 
and little fingers at the metacarpophalangeal joints.  The 
impression, in pertinent part, was flexion contractures, 
severe, of the left palm, postoperative, status Dupuytren's 
contracture release.      

An August 1999 VA examination report indicates that veteran 
reported that he was not presently taking any medications.  
He was currently employed.  The veteran reported that 
Dupuytren's contracture of the left hand was diagnosed in the 
1970s.  He stated that at the present time, he had no use of 
the left hand.  He could not pick up items other than with 
his forefinger and his thumb.  He could not pick up items 
such as tea glasses, plates, cans, heavy objects, or anything 
that would require more than a forefinger and a thumb.  He 
stated that his third, fourth and fifth fingers were not 
usable.  The veteran reported that dressing was extremely 
difficult and he had to use his other hand or he needed 
assistance.  He stated that he could not cut up his food with 
a knife using his left hand.  He could not perform some of 
his activities of daily living by himself.  The veteran 
indicated that the range of motion of his left hand had 
drastically decreased over the years and the contracture of 
his left hand had increased.  He reported having some 
numbness.  The veteran stated that he had blisters in the 
palm of his hand and skin breakdown between the contracted 
fingers and his palm.  He had a history of fungal infections 
between the finger and the palm.  

It was noted that the veteran was right-handed.  Physical 
examination revealed that the veteran had a functional 
contracture of the third, fourth and fifth fingers of the 
left hand.  He was unable to fully extend the third, fourth 
or fifth fingers on that hand.  Extension was to 60 degrees.  
He was unable to fully flex the third, fourth, and fifth 
fingers of the left hand.  It was noted that the veteran was 
able to pick up a quarter by sliding it along the counter and 
picking up between the forefinger and thumb.  He was unable 
to grip anything with the third, fourth or fifth fingers.  
The veteran was unable to touch the median transverse sole of 
the palm on the left.  He was unable to oppose fingers three, 
four and five with the thumb.  Grip in both hands was greatly 
diminished, more so in the left than in the right.  All 
movement was painful in the left hand.  There was no swelling 
noted.  The fingers and palm of the left hand had a smooth 
glossy appearance.  He could not grasp, pull, push, twist, or 
write with the left hand.  X-ray examination revealed 
bilateral contractures of the fingers, more severe on the 
left.  The examiner concluded that after review of the 
veteran's medical history, physical evidence, and diagnostic 
tests, the functional loss due to pain of contractures of the 
hands was severe.

At the hearing before the Board in October 2000, the veteran 
indicated that he had use of the thumb and to some degree, 
the index finger of his left hand.  [Hearing transcript, page 
3].  He had no use of the other three fingers.  [page 3].  He 
reported that he was unable to pick up a glass or coffee cup 
and hold it, tie a tie, button buttons, or hold a fork with 
his left hand.  [pages 3, 4 and 7].  The veteran stated that 
when driving a car, he did not have total gripping power on 
the steering wheel with his left hand and if he used the left 
hand when driving, it was for just a temporary holding 
mechanism like when he was changing a gear or hitting the 
turn signal.  [page 9].  The veteran indicated that at work, 
he primarily used his right hand when using the computer, but 
he used the left hand for a couple of keys.  [page 10].  The 
veteran indicated that if he used his hand to a great degree, 
he experienced numbness in his entire hand.  [page 4].  He 
experienced pain when he used his thumb and finger.  [page 
4].  He occasionally took Tylenol(r) for the hand pain.  [page 
6].  The veteran indicated that he had very little use of the 
left hand and it was his opinion that he had loss of use of 
the left hand.  [page 7].  

Analysis

Initial matters

Initially, the Board finds that the statutory duty to assist 
has been satisfied.  The Board concludes that there is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  The Board notes that the veteran was afforded a VA 
examination in August 1999.  The Board is aware of no 
additional evidence which may be pertinent to an informed 
decision as to this issue, and the veteran and his 
representative have not pointed to any such evidence.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, including 
presenting testimony at a personal hearing.  

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims and 
the RO met its duty to assist the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   No further development is required in order to 
comply with VA's duty to assist. 


Schedular evaluation

The RO assigned a 30 percent evaluation to the veteran's 
service-connected flexion contractures, severe, of the left 
palm, post operative, under the provisions of Diagnostic 
Codes 5218 [unfavorable ankylosis of three digits] and 
Diagnostic Code 5141 [amputation of  middle, ring, and 
little].  As will be discussed below, extremely unfavorable 
ankylosis is rated as amputation.        

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected flexion 
contracture, severe, of the left palm, postoperative, is most 
consistent with the application of Diagnostic Codes 5218 and 
5141, and those diagnostic codes are the most appropriate.  
The veteran's left hand disability is manifested by 
unfavorable ankylosis of the third, fourth and fifth fingers.  
Such symptoms and diagnosis are consistent with the rating 
criteria found in Diagnostic Codes 5218 and 5141.  As will be 
discussed in greater detail below, a 30 percent disability 
rating is the maximum assignable for the three fingers 
(index, ring and little) of the minor extremity under 
Diagnostic Code 5141.  

The medical evidence of record shows that the veteran's 
middle, ring and little fingers of the left hand are in 
extreme flexion.  The June 1985 VA examination report 
indicates that the veteran had severe flexion contractures in 
the palm of the left hand so that the fingers were 
chronically flexed at the metacarpophalangeal joints.  There 
was loss of full extension of the left middle, ring, and 
little fingers at the metacarpophalangeal joints.  The August 
1999 VA examination report indicates that the veteran was 
unable to fully extend or flex the third, fourth and fifth 
fingers of the left hand.  He was unable to touch the median 
transverse sole of the palm and was unable to oppose the 
third, fourth and fifth fingers with the thumb.  

Under 38 C.F.R. § 4.71a, note (1), ankylosis of both the 
metacarpophalangeal joints and proximal interphalangeal 
joints with either joint in extension or in extreme flexion 
will be rated as amputation.  The Board finds that the 
medical evidence of record demonstrates that the veteran's 
third, fourth and fifth fingers of the left hand are in 
extreme flexion and therefore, the fingers should be rated as 
amputation.  

Under Diagnostic Code 5141, amputations of the middle, ring 
and little fingers, a 30 percent evaluation is warranted for 
the minor hand.  The evidence of record shows that the 
veteran's left hand is his minor hand.  Thus, the 30 percent 
disability evaluation is appropriate.  A disability 
evaluation in excess of 30 percent is not available under 
Diagnostic Code 5141.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5141 (2000).

The Board observes that a higher disability evaluation would 
not be warranted for the veteran's service-connected 
disability if the disability was to be rated as ankylosis.  
Under Diagnostic Code 5218 [unfavorable ankylosis of the 
middle, ring, and little fingers], a 20 percent evaluation is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5218 
(2000).  A 20 percent evaluation is assigned for favorable 
ankylosis of the middle, ring and little fingers of the minor 
hand under Diagnostic Code 5222 [favorable ankylosis of three 
digits of one hand].  See 38 C.F.R. § 4.71a, Diagnostic Code 
5222 (2000).    Thus rating the evert under these diagnostic 
codes would be of no benefit to him.

For the reasons stated above, the Board finds that a 
schedular disability evaluation in excess of the currently 
assigned 30 percent for the veteran's service-connected 
flexion contractures, severe, of the left palm, postoperative 
is not possible under the Diagnostic Codes 5218 or 5141, for 
the reasons described above.   

DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 or 4.45 (2000) may provide a basis for an increased 
evaluation for service-connected cervical spine disability.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not subsumed into 
the diagnostic codes under which the veteran's disabilities 
are rated, and that the Board has to consider the functional 
loss due to pain of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206. 

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
30 percent evaluation for flexion contractures, severe, of 
the left palm, post operative, under Diagnostic Code 5141.  
This disability evaluation is the maximum rating allowable.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5218 and 5222.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85. 

Consideration of Special Monthly Compensation

The veteran maintains that entitlement to special monthly 
compensation is warranted because he has lost the use of his 
left hand due to the service-connected flexion contractures, 
severe, of the left palm, post operative.  

The relevant inquiry concerning an SMC award is not whether 
amputation is warranted but whether the appellant has had 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2), § 4.63; 
see also Tucker, supra.

There is medical evidence that establishes that the veteran 
has severe loss of function of the left hand due to the 
service-connected flexion contractures, severe, of the left 
palm, post operative.  The August 1999 VA examination report 
indicates that the veteran had severe functional loss due to 
pain due to the contractures of the left hand.  The veteran 
was unable to fully extend or flex the third, fourth or fifth 
fingers of the left hand.  He was unable to grip anything 
with the third, fourth or fifth fingers.  He could not grasp, 
pull, push, twist, or write with the left hand.  Grip in the 
left hand was greatly diminished, more so in the left than in 
the right.  All movement was painful in the left hand.  

However, despite the severe functional loss, there is medical 
evidence that the veteran has some remaining effective 
function in the left hand.  The evidence shows that the 
veteran has use of the thumb and index finger of the left 
hand.  The VA examiner who performed the August 1999 VA 
examination stated that the veteran was able to pick up a 
quarter by sliding it along the counter and picking up 
between the forefinger and thumb.  The veteran himself 
indicated that he was able to use the thumb and index finger 
of the left hand.  At the hearing before the Board, the 
veteran stated that he was able to do limited activities 
using the thumb and index finger of the left hand.  He stated 
that at work, he was able to use the left hand for hitting a 
couple of keys on the computer.  He indicated that he was 
able to use his left hand to temporarily hold the steering 
wheel when driving.    

Based on this evidence, the Board finds that the medical 
evidence of record establishes that the veteran has some 
effective function remaining in the left hand other than that 
which would be equally well served by an amputation with use 
of a suitable prosthetic appliance.  See Tucker.  Although 
the evidence of record does establish that the veteran has 
severe functional loss of the left hand, there is no medical 
evidence of complete loss of all effective function of the 
left hand, and the veteran does not appear to so contend.  
There is no medical evidence that the function of the 
veteran's left hand would be as well served by amputation and 
use of a prosthetic device.  Moreover, there is no other 
evidence that the veteran would be able to perform tasks such 
as picking up a quarter from a table any better with a 
prostetic device.   

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 when determining whether the veteran is 
entitled to special monthly compensation.  See Tucker and 
DeLuca, supra.  After careful review of the evidence of 
record, the Board finds that the veteran still has some 
effective function in the left hand, despite severe 
functional loss due to pain due to the service-connected left 
hand disability.  As noted above, the medical evidence of 
record demonstrates that the veteran is still able to use the 
left thumb and index finger for grasping, hitting keys in a 
computer keyboard, and temporarily holding a steering wheel 
despite the pain.  The medical evidence of record does not 
demonstrate any additional significant functional loss to 
warrant the assignment of special monthly compensation based 
on 38 C.F.R. §§ 4.40 or 4.45.   

In short, the medical evidence shows that, even with 
consideration of functional loss due to pain and weakness, 
the veteran still has some effective function remaining in 
the left hand other than that which would be equally well-
served by an amputation with use of a suitable prosthetic 
appliance.  Thus, the Board finds that the veteran's flexion 
contractures, severe, of the left palm, post operative, do 
not cause additional functional impairment due to pain on use 
and weakness so as to warrant entitlement to special monthly 
compensation based upon loss of use of the hand under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

In so finding, the does not in any way mean to downplay the 
severity of the veteran's service-connected left hand 
disability.  Such severity is recognized by the assignment of 
a 30 percent rating, which is the highest available for such 
disability under the VA Schedule for Rating Disabilities.  In 
essence, as discussed in detail above, the Board does not 
believe that the medical and other evidence of record allows 
for the assignment of SMC, because the evidence does not 
indicate that    
he would be equally well served by an amputation with use of 
a suitable prosthetic appliance.  

In short, the evidence fails to show that the veteran has a 
loss of all effective function of the left hand so that the 
veteran would be equally well served by an amputation stump 
with the use of a prosthetic appliance.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Entitlement to special monthly compensation due to 
loss of use of the left hand is not warranted.  38 U.S.C.A. § 
1114, 38 C.F.R. §§ 3.350, 4.63. 

Conclusion

In summary, a disability evaluation in excess of 30 percent 
for the flexion contracture, severe, of the left palm, 
postoperative, and the assignment of special monthly 
compensation for loss of use of the hand is not warranted for 
the reasons discussed above.  The Board concludes that the 
preponderance of the evidence is against the veteran's 
claims, and the benefits sought on appeal are accordingly 
denied.   


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for flexion contracture, severe, of the left palm, 
postoperative, is denied.  

Entitlement to special monthly compensation for loss of use 
the left hand is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

